Title: Abigail Adams to John Adams, 8 February 1777
From: Adams, Abigail
To: Adams, John


     
      Febry 8 1777
     
     Before this time I fancy you at your journeys end; I have pittied you the Season has been a continued cold.
     I have heard oftner from you than I ever did in any of your former journeys, it has greatly releaved my mind under its anxiety. I have received six Letters from you, and have the double pleasure of hearing you are well, and that your Thoughts are often turnd this way.
     I have wrote once by Major Rice. Two Gentlemen set of for Baltimore monday or twesday and have engaged to take this Letter. I feel under so many restraints when I sit down to write that I scarcly know what to say to you. The conveyance of Letters is so precarious that I shall not trust any thing of consequence to them untill we have more regular passes.
     Indeed very little of any consequence has taken place since you left us. We seem to be in a state of Tranquility; rather too much so. I wish there was a little more Zeal shewn to join the Army.
     Nothing now but the regulating Bill engrosses their attention. The merchant scolds, the farmer growls, and every one seems wroth that he cannot grind his neighbour.
     We have a report here said to come in two private Letters that a Considerable Battle has taken place in Brunswick in which we have taken 15000 prisoners. I cannot credit so Good News. The Letters are said to be without date.
     I rejoice so much when I only receive a few lines from you, just to hear you are well, that I think I shall give eaquel pleasure by writing to you, tho I cannot say I have enjoyed so much Health since you left me as I did in the begining of winter. Johnny has had an ill turn, but is better.
     I beg you would write by every opportunity, and if you cannot send so often as you used write and Let them lay by till you make a pacquet.—What is become of the Farmer, many reports are abroad to his disadvantage.
     I feel as if you were gone to a foreign Country. Philadelphia seem’d close by but now I hardly know how to reconcile my self to the Thought that you are 500 miles distant. But tho distant you are always near to
     
      Portia
     
    